ARNOLD, Judge.
The plaintiffs contend that the trial court erred when it denied their, motion for a preliminary injunction. We are not so persuaded.
However, the more important question before us is whether the order by the trial court is in fact appealable. An interlocutory order is immediately appealable only when it affects a substantial right of the appellant. Ball v. Ball, 55 N.C. App. 98, 284 S.E. 2d *191555 (1981). See G.S. 1-277 and G.S. 7A-27(d). Since the sale was stayed pending appeal, we find that the order does not affect a substantial right of the plaintiff.
Moreover, in a case recently considered by the North Carolina Supreme Court in which a preliminary injunction had been denied at trial, the Court stated “in a case such as the one now under consideration, although involving a substantive right of the appealing party, where time is of the essence, the appellate process is not the procedural mechanism best suited for resolving the dispute. The parties would be better advised to seek a final determination on the merits at the earliest possible time.” A.E.P. Industries, Inc. v. McClure, 308 N.C. 393, 401, 302 S.E. 2d 754, 759 (1983). We agree. The order denying the plaintiffs’ motion for a preliminary injunction is interlocutory since it does not finally dispose of the case and requires further action by the trial court. This appeal is
Dismissed.
Judges Wells and Eagles concur.